      Case 20-03049       Doc 27     Filed 07/29/20 Entered 07/29/20 17:08:12              Desc Main
                                       Document     Page 1 of 4

                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

IN RE                                                  )       Chapter 7
                                                       )
EDWARD R. FOX,                                         )       Case No. 20 – 03049
                                Debtor.                )       Hon. Jack B. Schmetterer
                                                       )
                                                       )       Hearing Date and Time:
                                                       )       August 6, 2020 at 10:00 am

                                          NOTICE OF MOTION

TO:     Attached Service List

       PLEASE TAKE NOTICE THAT on August 6, 2020, at 10:00 a.m., I shall appear before the
Honorable Judge Jack B. Schmetterer, or any other judge sitting in his stead, and request a hearing on the
Chapter 7 Trustee’s Motion to Amend Order Employing Real Estate Broker To Sell Real Property, a copy
of which is attached hereto and thereby served upon you.

This motion will be presented and heard telephonically. No personal appearance in court is
necessary or permitted. To appear and be heard telephonically on the motion, you must set up and use
an account with Court Solutions, LLC. You can set up an account at www.CourtSolutions.com or by
calling Court Solutions at (917) 746-7476.

If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed,
the motion will be called on the presentment date. If no Notice of Objection is timely filed, the court
may grant the motion in advance without a hearing

                                     CERTIFICATE OF SERVICE

        I, the undersigned, an attorney, hereby state that pursuant to Section II, B, 4 of the Administrative
Procedures for the Case Management/Electronic Case Filing System, I caused a copy of the foregoing
NOTICE OF MOTION and MOTION to be served on all persons set forth on the attached Service List
identified as Registrants through the Court’s Electronic Notice for Registrants and, as to all other persons
on the attached Service List by mailing a copy of same in an envelope properly addressed and with
postage fully prepaid and by depositing same in the U.S. Mail, Chicago, Illinois on the 29th day of July,
2020.
                                                               s/ Gregory K. Stern
                                                               Gregory K. Stern
Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID # 6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard, Suite 1442
Chicago, Illinois 60604
(312) 427-1558
  Case 20-03049      Doc 27    Filed 07/29/20 Entered 07/29/20 17:08:12    Desc Main
                                 Document     Page 2 of 4



                                        SERVICE LIST

Registrants Served Through The Court’s Electronic Notice For Registrants

Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 South Dearborn Street, Room 873
Chicago, Illinois 60604

David R. Herzog
Herzog & Schwartz PC
77 West Washington Street
Suite 1400
Chicago, Illinois 60602

Justin R. Storer
Bauch & Michaels
53 West Jackson Boulevard
Suite 1115
Chicago, Illinois 60604
  Case 20-03049        Doc 27     Filed 07/29/20 Entered 07/29/20 17:08:12         Desc Main
                                    Document     Page 3 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE                                               )      Chapter 7
                                                    )
EDWARD R. FOX,                                      )      Case No. 20 – 03049
                                                    )
                                Debtor.             )      Hon. Jack B. Schmetterer
                                                    )
                                                    )      Hearing Date and Time:
                                                    )      August 6, 2020 at 10:00 am

               MOTION TO AMEND ORDER EMPLOYING REAL ESTATE
                       BROKER TO SELL REAL PROPERTY

        Now comes David R. Herzog, Chapter 7 Trustee (the ‘Trustee”), by and through his

attorneys, Gregory K. Stern, Monica C. O'Brien, Dennis E. Quaid and Rachel S. Sandler, and in

support of his Motion to Amend Order Employing Real Estate Broker to Sell Real Property, states

as follows:

        1.     On February 3, 2020, Edward R. Fox (the “Debtor”) caused a Voluntary Petition for

relief under Chapter 7 of the United States Bankruptcy Code to be filed; and David R. Herzog (the

“Trustee”) was appointed as trustee in this case.

        2.     On April 6, 2020, this Court entered an Order Authorizing Employment of Real

Estate Broker (the “Employment Order”) employing Alfred Cohen and Coldwell Banker to sell

commercial real property located at 14445 South California, Posen, Illinois (the “Real

Property”).

        3.     On or about July 17, 2020, Alfred Cohen moved his real estate practice to Jennings

Realty Inc, 378 Park Avenue, Glencoe, Illinois.

        4.     Pursuant to Rule 60 of the Federal Rules of Civil Procedure, made applicable

through Rule 9024 of the Federal Rules of Bankruptcy Procedure, the Debtor is requesting that
  Case 20-03049       Doc 27     Filed 07/29/20 Entered 07/29/20 17:08:12             Desc Main
                                   Document     Page 4 of 4



the Employment Order be amended to substitute “Jennings Realty, Inc., 378 Park Avenue,

Glencoe, Illinois” for “Coldwell Banker, 640 Vernon Avenue, Glencoe, Illinois.”

       WHEREFORE, the Trustee, David R. Herzog, requests that the Court enter an order

amending the Employment Order as provided herein; and, for such other further relief as is just and

property.


                                                            /s/ Gregory K. Stern
                                                     Attorney For Chapter 7 Trustee




Gregory K. Stern (Atty. ID #6183380)
Monica C. O'Brien (Atty. ID # 6216626)
Dennis E. Quaid (Atty. ID #02267012)
Rachel S. Sandler (Atty. ID #6310248)
53 West Jackson Boulevard
Suite 1442
Chicago, Illinois 60604
(312) 427-1558
